Acknowledgment
The amendment filed on January 17, 2022 responding to the Office Action mailed on October 28, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 to 15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art fails to disclose the method of claim 1 comprising forming a wetting layer on the substrate, such that a hydrophilicity of a surface of the substrate is same as a hydrophilicity of a flexible material layer to be formed; a step S20 of forming the flexible material layer on the wetting layer.  
Claims 2-3 and 5-6 depend directly or indirectly on claim 1 and allowable on that basis.
Regarding claim 7 the prior art fails to disclose the device of claim 7 comprising a wetting layer disposed on a side of the flexible material layer facing away from the organic light emitting layer wherein the flexible material layer has a same film thickness at different positions.
Claims 8-10 depend directly or indirectly on claim 7 and would be allowable on that basis.
Regarding claim 11, the prior art fails to disclose the device of claim 11 comprising a wetting layer disposed on a side of the flexible material layer 
Claims 12-15 depend directly or indirectly on claim 11 and would be allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893